Citation Nr: 1324999	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-15 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.


INTRODUCTION

The Veteran served on active duty from February 1948 to January 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for depression.

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for service connection for depression as encompassing entitlement to service connection for an acquired psychiatric disability, to include depression, schizophrenia, and dysthymic disorder, regardless of the precise diagnosis. 

This claim was remanded by the Board in May 2010 in order to provide the Veteran a hearing.  He provided testimony during a videoconference hearing before the undersigned in October 2010.  A transcript is of record.  

The Board remanded the claim in January 2011 and June 2013 for additional development.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDING OF FACT

An acquired psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
In a letter issued in July 2007, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

The appellant has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the July 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  The Veteran has not reported any outstanding evidence.    

Additionally, the Veteran was provided a proper VA examination in April 2012 and an addendum with a complete opinion was provided in June 2013 to assess the nature and etiology of his acquired psychiatric disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the April 2012 VA examination and June 2013 medical opinion obtained in this case are adequate, as they are predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed other possible factors to which his current disorder is attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the acquired psychiatric disability issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Veteran was asked about his current treatment, the in-service injury, and his contentions regarding a nexus between them.  Therefore, the Board finds that it's duties with respect to a hearing have been satisfied.    

The issue on appeal was previously before the Board in May 2010, January 2011, and June 2013, when the case was remanded for additional development.  In accordance with the remand instructions, the Veteran was provided with the October 2010 Board hearing, he was provided proper VCAA notice, VA treatment records were obtained, a VA examination was provided in April 2012 with an addendum provided in June 2013, and a supplemental statement of the case was issued in July 2013.  Since the record reflects compliance with the May 2010, January 2011, and June 2013 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Where the veteran served continuously for ninety (90) or more days during a period of war, and if a psychosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a mental disorder as a result of a head injury during service.  Post-service medical records demonstrate multiple diagnoses, including depression, schizophrenia, dysthymic disorder, and delusional disorder.  Service treatment records reveal that the Veteran was involved in an accident in August 1948, which resulted in an acute traumatic brain injury.  Therefore, the first two criteria for service connection-a current acquired psychiatric disability and an in-service injury-have been satisfied.  

The evidence, however, does not demonstrate the incurrence of an acquired psychiatric disability during service or that any psychiatric disability is etiologically related to the in-service injury.  A psychosis was not exhibited within the first post service year.  

Following the in-service accident, the Veteran was hospitalized and later discharged.  A September 1948 record stated that there were no mental sequelae and there were no psychiatric findings during the remainder of his treatment.  He returned to duty in January 1949.  In September and October 1951 examinations, no psychiatric abnormality was noted.  

After discharge, a September 1952 VA examination report did not demonstrate any psychiatric disability; the psychiatric evaluation was normal.  In addition, the Veteran filed a claim of service connection for a head injury in 1961; he did not mention any psychiatric complaints or findings.  

The first evidence of any psychiatric symptoms was demonstrated more than 40 years after discharge from service, in November 1996, where depressive symptoms and difficulty sleeping were attributed to issues involving his marriage, his wife's illness, and financial stress.  VA treatment records from that point forward reflect depressive symptoms.  However, the Veteran's symptoms and diagnoses were never attributed to his reported service injury or any other inservice incident by a medical professional and often were attributed to current stressors.  

In April 2012, the Veteran was provided with a VA examination and an addendum was provided by that examiner in June 2013.  The examiner explained that the in-service and post-service treatment records demonstrated that the 1948 head injury resulted in a mild traumatic brain injury (TBI) without psychiatric residuals.  The examiner also cited to medical literature which supported the finding that most residuals from mild TBIs resolve quickly and do not result in lasting residual neuropsychiatric symptoms.  The examiner noted the long gap in time between the service discharge and the first indication of psychiatric symptoms in 1996 as well as the fact that no psychiatric symptoms or diagnoses were found upon examination in 1952.  Finally, the examiner explained that the psychiatric symptoms have been consistently attributed to nonservice-connected stressors.  The examiner concluded that there was no objective evidence to suggest that any of the Veteran's current psychiatric symptoms or diagnoses were associated with military service.  

The only evidence of record supporting a nexus between the current psychiatric disabilities and service are the statements of the Veteran, which were submitted in connection with his claim for benefits.  However, the record reflects a significant gap of over 40 years between discharge and evidence of his first treatment or complaints of a mental disorder.  He filed a VA benefits claim in the interim without any mention of such psychiatric symptoms and there were no head injury residuals or neuropsychiatric symptoms present or reported upon examination in September 1952.  It would seem that if the Veteran had psychiatric disability in 1961 that was present in service or related to head injury therein, he would have pursued compensation benefits for this in 1961.  Even if the Veteran claimed continuity of symptomatology; the evidence undermines that claim.  The normal psychiatric evaluation in 1952; the failure to mention psychiatric disability when filing a claim for compensation in 1961; and the findings of psychiatric disability related to post service stressors from the 1990s onward does not support a claim that psychiatric symptoms were present in service and continued in the years after service.  Moreover, his related symptoms or diagnoses have been found by treatment providers or reported by the Veteran to be due to nonservice-related stressors, diseases, or events, including financial issues, his post-service employment, his nonservice-connected physical issues, his wife's health issues, and marital stress.  

In addition, the Veteran lacks the necessary medical expertise to say that any mental disorder, identified long after service, is the result of in-service trauma as opposed to a post-service event or process.

Given the lack of convincing evidence linking a current acquired psychiatric disability, to include depression, schizophrenia, dysthymic disorder, and delusional disorder to service, the evidence is against a finding of a nexus between them.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


